Citation Nr: 0806982	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to burial allowance. 


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from February 1957 until 
September 1957.  He died on July [redacted], 2004.  The appellant is 
the veteran's brother.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an administrative decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that in January 2006, the appellant filed a 
claim asserting that the veteran's cause of death was service 
connected.  That claim was adjudicated in a September 2006 
rating decision.  As a procedural matter, the Board notes 
that the cause of death claim is not currently on appeal as a 
timely Notice of Disagreement has not been received and that 
decision is now final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.26, 20.300, 20.302, 20.305 (2007). 


FINDINGS OF FACT

1. The veteran died in July 2004.

2. At the time of his death, the veteran was not receiving VA 
compensation or pension benefits.

3. There was no claim for compensation or pension pending at 
the time of the veteran's death.

4. The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

5. The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.


CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected 
burial allowance or plot or interment allowance have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1600, 3.1605 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the veteran was 
in receipt of pension or compensation (or 
but for the receipt of military 
retirement pay would have been in receipt 
of compensation); or

(2) The veteran has an original or 
reopened claim for either benefit pending 
at the time of the veteran's death, and

In the case of an original claim there is 
sufficient evidence of record to have 
supported an award of compensation or 
pension effective prior to the date of 
the veteran's death, or

In the case of a reopened claim, there is 
sufficient prima facie evidence of record 
on the date of the veteran's death to 
indicate that the deceased would have 
been entitled to compensation or pension 
prior to the date of death; or

(3) The deceased was a veteran of any war 
or was discharged or released from active 
military, naval, or air service for a 
disability incurred or aggravated in line 
of duty, and the body of the deceased is 
being held by a State (or a political 
subdivision of a State) and the Secretary 
determines,

That there is no next of kin or other 
person claiming the body of the deceased 
veteran, and

That there are not available sufficient 
resources in the veteran's estate to 
cover burial and funeral expenses; and

(4) The applicable further provisions of 
this section and §§ 3.1601 through 
3.1610.

38	C.F.R. § 3.1600(b); 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A.       
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R.    § 3.1600(c).  If a veteran 
dies en route while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for purpose of examination, treatment, or care, burial 
expenses will be allowed as though death had occurred while 
properly hospitalized by VA. 38 C.F.R. § 3.1605(a).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased veteran is eligible for 
burial in a national cemetery; 

(2) The veteran is not buried in a 
national cemetery or other cemetery under 
the jurisdiction of the United States; 

(3) The applicable further provisions of 
38 C.F.R. § 3.1600 and §§ 3.1601 through 
3.1610.

38 C.F.R. § 3.1600(f); 38 U.S.C.A. § 2303.

The record shows that the appellant submitted an application 
for burial benefits in July 2004.  In his substantive appeal 
dated in January 2006, he also claimed that the veteran's 
cause of death was service connected.   However, as noted in 
the Introduction, a September 2006 rating decision determined 
that the cause of the veteran's death was not service 
connected and that decision is now final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.26, 20.300, 20.302, 
20.305 (2007).  Therefore, the Board will review the issue on 
appeal as a claim for non-service connected burial benefits.

At the time of his death, the veteran was not receiving VA 
compensation or pension benefits.  The record shows that the 
veteran died at his private residence in Knoxville, 
Tennessee.  Although the evidence reflects that he had 
received treatment from the VA, it also shows that he was 
last seen by the VA in August 2002.  Thus, there is no 
evidence in the record that he was being treated under VA 
authority or contract or that he was hospitalized through VA 
authority or contract at the time of his death.  38 C.F.R. §§ 
3.1600(c), 3.1605.  Moreover, there was no claim for pension 
or compensation pending at the time of his death. 38 C.F.R. 
§ 3.1600(b)(2).  

Additionally, there is no indication in the record that the 
veteran's body was held by a State, or political subdivision 
of a State, that no next of kin or other person claimed the 
body, and that there were insufficient available resources to 
cover burial and funeral expenses.  The death certificate 
reflects that the veteran was taken to the East Tennessee 
Mortuary Service, Inc. for direct cremation.  

Next, the appellant has not claimed that the veteran was 
buried/cremated in a cemetery owned by a state or the Federal 
government.  Rather, the appellant indicated on his VA Form 
21-530 that the veteran was buried at Centers Ferry Home 
Place, a family cemetery.  In light of the foregoing, a 
burial allowance is not warranted under 38 C.F.R. 
§ 3.1600(b)(1)(2) or (3).

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the veteran was not buried 
in a state or national cemetery.  As noted above, the 
appellant indicated in his application for burial benefits 
that the veteran was not buried at a state owned- cemetery.  
See 38 C.F.R. §§ 3.1600(f)(1), 3.1604(d)(1)(ii)-(iv).  
Specifically, the certificate of death and application for 
benefits reflect that a private cremation service and a 
private cemetery were utilized.  

Additionally, the record shows that the veteran was not 
separated from service for a disability incurred or 
aggravated in line of duty.  In fact, his separation document 
(Form DD-214) notes that he was separated Under Honorable 
Conditions and was assigned an Separation Program Number 
(SPN) of 741 which reflects mandatory retirement and does not 
indicate that it was for reasons relating to a physical 
disability.  

The law and regulations concerning burial benefits establish 
very specific eligibility requirements for such benefits.  
The Board has no authority to act outside the constraints of 
the regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c) (West 2002).

The Board acknowledges that the appellant has incurred a 
great deal of expense associated with the death of his 
brother.  While the Board sympathizes with appellant's 
position, it has no discretion to provide such a payment when 
the evidence does not support the statutory eligibility 
requirements.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Consequently, the benefits 
sought on appeal are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  




ORDER

Entitlement to non-service-connected burial benefits is 
denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


